



WARNING

THIS
    IS AN APPEAL UNDER THE

CHILD
    AND FAMILY SERVICES ACT

AND
    IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an order,

(a)     excluding a
    particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the
    court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No person shall
    publish or make public information that has the effect of identifying a child
    who is a witness at or a participant in a hearing or the subject of a
    proceeding, or the childs parent or foster parent or a member of the childs family.

45. (9)
The court may
    make an order prohibiting the publication of information that has the effect of
    identifying a person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of the Regional Municipality
    of Waterloo v. L.M., 2013 ONCA 335

DATE: 20130523

DOCKET: C56474

Goudge, Gillese and Pepall JJ.A.

BETWEEN

The Childrens Aid Society of the Regional
    Municipality of Waterloo

Applicant (Respondent)

and

L.M.

Respondent (Appellant)

Brigitte Gratl, for the appellant

Catherine Bellinger, for the children

Jeff Boich, for the respondent

J. Stanley Jenkins, for Legal Aid Ontario

Heard: May 22, 2013

On appeal from the judgment of Justice Gerald E. Taylor
    of the Superior Court of Justice, dated November 30, 2012.

APPEAL BOOK ENDORSEMENT

[1]

As the legislature has made clear and this court has underlined
    repeatedly the best interests of the children require that child protection
    matters proceed expeditiously.  To now permit this appeal to proceed would push
    off final resolution of the situation of these children well into the future
    contrary to the policy imperative.

[2]

Moreover, it appears to us that this appeal has very little merit and
    carries little chance of success.

[3]

In light of these important considerations, we can see no basis to
    interfere with the judgment appealed from.

[4]

The appeal is dismissed. No costs ordered.


